Case 1:20-cv-02660-JPH-DML Document 4 Filed 10/30/20 Page 1 of 5 PageID #: 18




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

PAUL HAYNES,                                            )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 1:20-cv-02660-JPH-DML
                                                        )
MARION COUNTY SHERIFF,                                  )
                                                        )
                                Defendant.              )

     Order Granting Motion to Proceed In Forma Pauperis, Screening Complaint, and
                   Directing Plaintiff to File an Amended Complaint

        Plaintiff Paul Haynes, an inmate at the Heritage Trail Correctional Facility, brings this

action pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. In this Order,

Mr. Haynes's motion to proceed in forma pauperis is granted. In addition, because Mr. Haynes is

a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C.

§ 1915A(a) to screen his complaint before service on the defendants.

                                I. Motion to Proceed In Forma Pauperis

        The plaintiff’s motion to proceed in forma pauperis, dkt. [2], is granted to the extent that

the plaintiff is assessed an initial partial filing fee of Three Dollars and Thirty-Six Cents ($3.36).

See 28 U.S.C. § 1915(b)(1). The plaintiff shall have through November 30, 2020, in which to

pay this sum to the clerk of the district court.

        The plaintiff is informed that after the initial partial filing fee is paid, he will be obligated

to make monthly payments of 20 percent of the preceding month’s income each month that the

amount in his account exceeds $10.00, until the full filing fee of $350.00 is paid. 28 U.S. C.

§ 1915(b)(2). After the initial partial filing fee is received, a collection order will be issued to the




                                                   1
Case 1:20-cv-02660-JPH-DML Document 4 Filed 10/30/20 Page 2 of 5 PageID #: 19




plaintiff and the plaintiff’s custodian, and the Court will screen the complaint in accordance with

28 U.S.C. § 1915A.

                                   II. Screening of the Complaint

        A. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

        B. Discussion

        Mr. Haynes sues the Marion County Sheriff. He alleges that in October of 2018, Officer

Deidabrock kicked him while he was restrained causing him injuries. The claims in this action are

necessarily brought pursuant to 42 U.S.C. § 1983. "To state a claim under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state law." L.P.

v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (internal quotation omitted).




                                                    2
Case 1:20-cv-02660-JPH-DML Document 4 Filed 10/30/20 Page 3 of 5 PageID #: 20




       Based on the screening standard set forth above, the complaint must be dismissed. The

only defendant Mr. Haynes names is the Marion County Sheriff, but the Sheriff's Department

cannot be liable for the acts of its employees under § 1983. Instead, the Sheriff's Department may

only be sued when its actions violate the Constitution. See Levy v. Marion Cty. Sheriff, 940 F.3d

1002, 1010 (7th Cir. 2019) (applying Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S.

658, 98 S.Ct. 2018 (1978) to claim against Sheriff Department). To state a viable claim against the

Sheriff's Department, Mr. Haynes must allege his injuries were the result of the Sheriff's

Department's policy, practice, or custom. Id. (citing Bd. of the Cty. Commissioners v. Brown, 520

U.S. 397, 403–04 (1997)). The complaint fails to provide any factual basis upon which to conclude

that the Sheriff's Department took any action that caused Mr. Haynes's injury.

               III. Conclusion and Opportunity to File an Amended Complaint

       As discussed above, the motion to proceed in forma pauperis, dkt. [2], is granted. Mr.

Haynes shall have through November 23, 2020, to pay the initial partial filing fee.

       Mr. Haynes's complaint is dismissed for failure to state a claim upon which relief can be

granted. The dismissal of the complaint will not in this instance lead to the dismissal of the action at

present. Instead, the plaintiff shall have through November 30, 2020, in which to file an

amended complaint. In filing an amended complaint, he shall conform to the following

guidelines: (a) the amended complaint contain "a short and plain statement of the claim showing

that the pleader is entitled to relief. . . . ," which is sufficient to provide the defendant with "fair

notice" of the claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); (b) the

amended complaint must include a demand for the relief sought; (c) the amended complaint must

identify what legal injury the plaintiff claims to have suffered and what persons are responsible



                                                   3
Case 1:20-cv-02660-JPH-DML Document 4 Filed 10/30/20 Page 4 of 5 PageID #: 21




for each such legal injury; and (d) the amended complaint must include the case number referenced

in the caption of this Entry. The plaintiff is further notified that "[u]nrelated claims against different

defendants belong in different suits." George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Failure

to file an amended complaint as directed may result in the dismissal of this case without further

notice.

SO ORDERED.

Date: 10/30/2020




                                                    4
Case 1:20-cv-02660-JPH-DML Document 4 Filed 10/30/20 Page 5 of 5 PageID #: 22




Distribution:

PAUL HAYNES
120350
Heritage Trail Correctional Facility
727 Moon Road
Plainfield, IN 46168




                                       5
